Citation Nr: 1732527	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a sprained cervical vertebrae with brachial plexus syndrome, status post cervical discectomy at C5-6 (cervical spine disability with brachial plexus syndrome).  

2.  Entitlement to service connection for neuropathy of the upper extremities (to include brachial plexus syndrome of the right upper extremity).  

3.  Entitlement to service connection for peripheral neuropathy the lower extremities, claimed as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office in Augusta, Maine.  Jurisdiction of the claims file remains, however, with the Regional Office (RO) in Cleveland, Ohio, the Veteran's State of residence.  

In July 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In an October 2016 decision, the Board reopened previously denied claims of service connection for a cervical spine disability with brachial plexus syndrome, and neuropathy of the upper extremities; and, remanded those reopened claims along with the claim of service connection for peripheral neuropathy of the lower extremities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In an October 2016 remand, the Board determined that VA examinations were necessary to decide the reopened claims of service-connection for cervical spine disability with brachial plexus syndrome and neuropathy of the upper extremities; and, the original claim of service connection for peripheral neuropathy of the lower extremities.  

2.  The Veteran was subsequently scheduled for VA examinations per the directives of the Board's October 2016 remand.  

3.  In December 2016 correspondence, VA's Compensation & Pension Department notified the RO that the Veteran's scheduled examinations were subsequently cancelled following communication from the Veteran that he refused to appear for the examinations, including any future scheduled examinations, "due to current health status" and indicated that he did not want to follow up with his appeal request.  

4.  The served in the Republic of Vietnam during the Vietnam War era and is presumed to have been exposed to herbicide agents during service.

5.  Peripheral neuropathy of the lower extremities did not manifest during service, within the first post-service year, or within the first year after the Veteran's presumed exposure to in-service herbicides; and, the Veteran's current peripheral neuropathy of the lower extremities, if any, is not otherwise etiologically related to service, to include as secondary to in-service herbicide exposure, or as proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The reopened claim of service connection for a cervical spine disability with brachial plexus syndrome must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2016).

2.  The reopened claim for service connection for peripheral neuropathy of the upper extremities must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2016).

3.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by letters dated in April 2008 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Another notice letter was sent to the Veteran in October 2016, following the Board's October 2016 decision to reopen (and remand) the previously denied claims of service connection for a cervical spine disability and peripheral neuropathy of the upper extremities.  The claims were most recently readjudicated in a March 2017 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudice.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and provided testimony in support of his claims at a Board hearing.  VA has obtained service treatment records (STRs), VA and private medical records, and has attempted to assist the appellant in obtaining evidence, including attempting to afford the appellant physical examinations.  All known and available records relevant to the issues on appeal have been obtained, to the extent possible, and these records have been associated with the appellant's claims file.

The Board further finds that the RO has substantially complied with the Board's October 2016 remand orders.  In this regard, the Board obtained VA treatment records, requested authorization from the Veteran to obtain any outstanding private medical records; and, directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records.  Additional VA medical records were obtained, but the Veteran did not respond to the AOJ's request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §  3.655 (b) (2016). The Veteran was advised of this regulation in the Board's March 2016 remand and in a June 2016 letter sent to him by the AOJ.

As noted above, the Board's October 2016 remand directed the AOJ to schedule the Veteran for VA examinations in conjunction with his original claim of service connection for peripheral neuropathy of the lower extremities; and, in conjunction with his reopened claims of service connection for a cervical spine disability and peripheral neuropathy of the upper extremities.   With regard to the remand instruction to obtain VA examinations as to the claimed disabilities, such examinations were scheduled, and the Veteran refused to report for them, claiming the status of his health as a good cause for refusing to report.  In this regard, the Veteran also indicated that he would not appear to any future scheduled examinations as he did not want to follow up with this appeal request.  

Accordingly, additional notice and assistance in this regard is not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Regarding his July 2016 Board hearing, the VLJ identified the issues on appeal and notified the Veteran of how to substantiate his claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Furthermore, there is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

The Veteran seeks service connection for residuals of an in-service cervical spine injury, to include brachial plexus syndrome; and, peripheral neuropathy of the upper extremities, to include as secondary to in-service herbicide exposure and/or the service-connected diabetes mellitus.  The Veteran also seeks service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure and/or the service-connected diabetes mellitus.  

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303 (d).  

Certain diseases like arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange-exposed Veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Early onset peripheral neuropathy manifested within one year following last exposure to herbicides is one of those listed diseases  See 38 C.F.R. § 3.309(e).  

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's service treatment records (STRs) show that the Veteran was treated for neck pain following a motor vehicle accident (MVA) in February 1965; however, x-rays were normal.  The Veteran also reported some tingling down both arms, but no paralysis.  The Veteran's neck and right shoulder were tender to palpation.  Neurologic examination was entirely normal.  The impression was muscle strain with spasm.  At a follow-up orthopedic examination two days later, the Veteran reported that he began to develop headaches, and continued to have pain, numbness and tingling of both upper extremities.  He also had complaints of spasms along the radial aspect of the right forearm.  The Veteran was admitted for a few days observation.  The pain subsided and the Veteran was discharged with a diagnosis of cervical sprain and placed on a temporary profile for 30 days.  

Additionally, a February 1965 STR shows that the Veteran also reported that his right had appeared bluish and was accompanied by aching in the right shoulder.  On examination, there was subjective hypesthesia over the dorsum of the right hand as compared to the left and over dorsoradial aspect of the right forearm.  X-rays of the cervical spine were negative.  The impression was muscular strain and right brachioradialis twitching, but the examiner thought that may be voluntary.  

At a March 1965 follow-up, the Veteran's headaches had cleared and he had no neck ache; however, he still had pain in the right biceps and over the flexor on the right.  He only reported pain while lifting.  Strength was good and there was no neurological deficit.  

An August 1965 STR notes pain at the right shoulder following a fall.  There was pain with movement and with pressure of the scapulohumeral joint.  The next day, the Veteran had tenderness at the right trapezius.  X-rays were negative and the impression was right trapezius strain.  

The discharge Report of Medical Examination from November 1966 was negative for findings related to a neck condition.  The medical examiner indicated that the Veteran's neck, spine and extremities were all normal on examination.  On his November 1966 Report of Medical History, the Veteran reported a history of recurrent back pain; however, there was no specific complaint or finding of neck pain or disability of the upper or lower extremities.  

Private treatment records from December 1991 show that the Veteran was injured in a car accident.  X-rays revealed no evidence of acute compression or malalignment, but there was evidence of degenerative disease of the mid and lower cervical spine and there was a notation of an old injury at C4-5.  The Veteran was diagnosed with cervical muscle strain.  

A December 1991 CT scan of the cervical spine revealed mild cervical spondylosis, but no evidence of acute injury.

VA records from 1994 show the Veteran's reports of pain and numbness in the arms.  X-rays revealed disc space narrowing at C5-6 and degenerative joint disease changes.  

An October 1994 VA neurological examination indicated negative Phalen's and Tinel's testing (to rule out carpal tunnel syndrome).  Neurologically, the arms were normal except for decreased sensation at all fingers of the right hand.  The diagnostic impression was rule out peripheral neuropathy.  

A November 1994 VA neurology consult notes reports of pain in the neck and a burning pain in both arms since the in-service injury.  The Veteran also reported a more recent onset of a burning sensation in his feet.  The impression was as follows:  "The patient may be suffering from cervical compression of peripheral nerves with symptoms in both hands and feet, patient may be suffering from peripheral neuropathy.  A November 1994 MRI scan revealed mid cervical spondylosis maximum at C5-6 where there is bilateral bony foraminal stenosis and no evidence of associated soft disc herniation.  

A December 1994 VA medical certificate notes reports of neck pain, with a self-reported history of in-service neck trauma.  The Veteran reported that his neck pain was becoming progressively worse 

A VA examiner in March 1995 opined that the Veteran had some clinical symptoms of a painful peripheral neuropathy of uncertain etiology which could be secondary to some immune mediated inflammation.  Secondly, the examiner indicated that the Veteran had cervical spondylosis with neural foraminal encroachment at multiple levels which he felt was producing the cervical radiculopathy and cervical radicular symptoms.  

Additional VA records show that the Veteran underwent a cervical spinal fusion in June 1995.  

At a VA spine examination in July 1996, the Veteran reported that he had cervical spine surgery and his neck pain completely resolved, but he still had numbness and tingling in all fingers worse on the right.  The diagnosis was cervical disc disease status post cervical spine fusion currently without any neck pain.  The examiner also indicated that carpal tunnel syndrome should be ruled out. 

At a VA neurological examination in July 1996, the examiner noted weakness following repetitive movements of the upper extremities.  The examiner also noted that the lateral right shoulder was hypesthetic.  There was a marked hyperalgesia of all the right fingers on the palmar surface; and, over the thenal eminence, there was also a fairly severe hyperalgesia of the left palm and palmar surface of all the left fingers, but not as severe as on the right.  The diagnosis was residual, injury from motor vehicle accident, with brachial plexus syndrome.

In lay statements prepared in 1998, the Veteran's brother and father recalled the in-service neck injury and that the Veteran had subsequent neck trouble ever since service.  

VA outpatient mental health records from April 2009 indicate that the Veteran was attacked by a civilian in 1977 and had to have brain surgery.  He suffered a TBI and the symptoms that go with it.  These records also show that the Veteran had a history of reflex sympathetic dystrophy since 1993.  This information was apparently not communicated to VA examiners.  

Finally, at his video conference hearing in July 2016, the Veteran testified that his in-service neck injury was aggravated when he was in the second MVA in 1992.  The Veteran testified that he was willing to report to a VA examination if necessary.  

As noted above, in October 2016, the Board reopened the previously denied claims of service connection for a cervical spine disability and peripheral neuropathy of the upper extremities, and remanded those claims, as well as the claim of service connection for peripheral neuropathy of the lower extremities to the AOJ for additional development, which in pertinent part, included obtaining additional VA records and having the Veteran examined.  

At the time of the October 2016 Board remand, it was not clear whether the Veteran's cervical spine disability had resolved before the Veteran filed his claim currently on appeal, given his self-reported history of resolving neck pain following the 1995 spinal fusion.  

Additionally, while the STRs show that the Veteran's symptoms of arm and shoulder pain, numbness, and tingling resolved prior to discharge, it is not clear from the current record whether the Veteran's current reports of pain and burning in all extremities are, as likely as not, related to that injury and/or whether the 1991 MVA aggravated that disability.  It is also not clear whether the Veteran's arm symptoms are related to his cervical spine disability, or whether the Veteran has a separate and unrelated disability affecting his extremities.  While the Veteran is competent to report observable symptoms such as pain and numbness since the in-service injury, these statements conflict with the findings on the discharge examination and the record otherwise lacks competent medical evidence of chronicity since service.  

The Board has also considered whether service connection for peripheral neuropathy is warranted on a presumptive basis as secondary to in-service herbicide exposure in Vietnam.  Although the Veteran reported pain in the arms with numbness and tingling since service, the identification of early-onset peripheral neuropathy and the determination as to onset and etiology of any current peripheral neuropathy are essentially medical questions, and as such are beyond the scope of lay observation.  As such, the Veteran's assertions alone do not establish that he developed early onset peripheral neuropathy in service or within the first post-service year.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Likewise, as the Veteran first reported pain and numbness in his lower extremities many years following discharge from service, service connection for bilateral lower extremity peripheral neuropathy on a presumptive basis as secondary to in-service herbicide exposure is not established.  

In light of the foregoing, the Board determined that a VA examination was necessary to decide the claim.  Accordingly, the Board requested a medical examination to determine all current diagnoses related to the neck, upper extremities and lower extremities; and, a medical opinion to address the likelihood of whether the Veteran's currently diagnosed disabilities involving the cervical spine, upper extremities, and lower extremities were related to the in-service injury or the service-connected diabetes.  

In the October 2016 remand, the AOJ was specifically directed to schedule the Veteran for a VA examination to determine the current nature, and likely etiology of any cervical spine disability, including brachial plexus syndrome, and any peripheral neuropathy of the upper and/or lower extremities; and, in particular, whether any current condition resulted from the in-service injury in 1965.  The remand directives also note that the Veteran had service-connected diabetes and requested that the examiner opine as to whether the Veteran's peripheral neuropathy is aggravated by the diabetes.  

Following the remand, the AOJ notified the Veteran in October 2016 that he was being scheduled for additional VA examinations.  The AOJ subsequently requested that VA's Compensation & Pension Service schedule the Veteran for VA examinations in conjunction with this appeal.  In December 2016 correspondence, a representative from VA's Compensation & Pension Services notified the AOJ that the Veteran refused to appear for his scheduled examinations; and, that he did not want to follow up with the appeal request at this time, and would not be coming in for any future exams scheduled due to "current health status."  Accordingly, Compensation & Pension Services cancelled his examinations.  

Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655.  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, claimants who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  

Under 38 C.F.R. § 3.655(a), "individuals for whom an examination has been scheduled are required to report for the examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  That regulatory provision provides, in pertinet part, that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with Paragraph (b) or (c) of that section, as appropriate.  38 C.F.R. § 3.655(a).  As relevant here, 38 C.F.R. § 3.655(b) applies to original or reopened claims, or claims for increase, and directs that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

As noted above, the Veteran's appeal involves two reopened claims for which examinations were scheduled, and one original claim for which an examination was scheduled.  

According to 38 C.F.R. § 3.655(b), the reopened claims of service connection for a cervical spine disability with brachial plexus syndrome and peripheral neuropathy of the upper extremities must be denied as a matter of law where, as here, the Veteran refused/failed to report to the scheduled examinations without good cause shown.  

Under 38 C.F.R. § 3.655(a), examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Here, the Veteran indicates that he would not be attending his scheduled examinations due to his "current health status"  Regarding whether good cause was shown for the Veteran's refusal to report to his scheduled examinations, the record shows that the Veteran is treated for a mental health disability, heart disease, diabetes, hypertension, and upper and lower extremity pain; however, the record itself, does not specifically establish that the Veteran is suffering from any specific illness or hospitalization that would prevent him from being able to attend a VA examination.  The Veteran's refusal to report for examinations due to his current health status is too vague to satisfy the good cause requirement.  

Moreover, even if the Board were to find the Veteran's communication regarding his "current health status" as good cause for refusal to report to the examinations scheduled following the October 2016 remand, the Veteran nevertheless also indicated that he would not be reporting to any future examinations either, as he did not wish to pursue that particular appeal request.  

Thus, regardless of whether the Veteran provided good cause for refusal to report for his scheduled examinations, he indicated a refusal to report for any future examinations in conjunction with this appeal.  

In light of the foregoing, the Veteran's reopened claims of service connection for a cervical spine disability with brachial plexus syndrome, and peripheral neuropathy of the upper extremities must be denied as a matter of law.  38 C.F.R. § 3.655 (b).  

Regarding the original claim of service connection for bilateral lower extremity peripheral neuropathy, this claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  

As noted above, peripheral neuropathy of the lower extremities was not shown during service or to a compensable degree within the first post-service year.  Accordingly, the Veteran is not entitled to service connection for a chronic disease on a presumptive basis; or, for a disease presumed to be due to in-service herbicide exposure.  Similarly, there is no competent medical opinion as to the likelihood of direct causation; i.e., whether the Veteran's peripheral neuropathy of the lower extremities is, as likely as not, secondary to in-service herbicide exposure.

Likewise, as noted above, the current record is not clear as to the etiology of the Veteran's bilateral lower extremity symptoms.  An April 2009 VA examiner noted pain, numbness and tingling in the feet, and diagnosed neuropathy.  The examiner noted that the Veteran's neuropathy predated his diabetes and was therefore not the result of his diabetes.  The examiner opined that the neuropathy was more likely secondary to cervical and lumbar pathology, and a possible history of alcohol abuse.  Moreover, a VA diabetes examination in August 2016 specifically indicated that the Veteran did not have diabetic peripheral neuropathy of the lower extremities.  

In light of the foregoing, the competent and probative evidence of record shows that the Veteran's lower extremity neuropathy had its onset many years following service, and is not otherwise related to service or to a service-connected disability.  

For these reasons, the preponderance of the evidence is against the claim and service connection for bilateral lower extremity neuropathy is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a cervical spine disability with brachial plexus syndrome is denied.

Service connection for neuropathy of the upper extremities (to include brachial plexus syndrome of the right upper extremity) is denied.  

Service connection for peripheral neuropathy the lower extremities, claimed as secondary to in-service herbicide exposure, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


